Case 4:20-cv-00114-O Document 474, Filed 02/11/20 Page 1of6 PagelD 8834

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 16-23901-CV-MARTINEZ/GOODMAN

KRISTIAN ZAMBER, on behalf of
himself and all others similarly situated,

Plaintiff,
V.

AMERICAN AIRLINES, INC,

Defendant.
/

 

ORDER REVERSING MAGISTRATE JUDGE’S ORDER DENYING TRANSFER

THE MATTER is before the Court upon Defendant, American Airline Inc.’s Obj ections
(DE 459) to Magistrate Judge Goodman’s Order (DE 457) denying Defendant’s Renewed Motion
to Transfer Venue (DE 438). In the December 27, 2019 Order, Magistrate Goodman concluded
that American waived its right to enforce a forum-selection clause and alternatively, even if
American did not waive the forum-selection clause, there are exceptional circumstances which
justify denial of the transfer motion. Defendant timely objected to the Order, and Plaintiff
responded. The matter is now ripe ‘for review. Upon careful consideration,’‘the Court concludes
that this matter should be transferred to the Northern District of Texas, and Magistrate Goodman’s
Order is accordingly REVERSED. |

I, STANDARD OF REVIEW

Under Fed. R. Civ. P. 72(a), a district court reviewing a magistrate.judge’s order shall only °
modify or set aside the order if it is “found to be clearly erroneous or contrary to law.” See also 28
U.S.C. § 636(b)(1)(A); L. Magistrate R. 4(a)(1). “Clear error is a highly deferential standard of
review.” Holton v. City of Thomasville Sch. Dist., 425 F.3d 1325, 1350 (11th Cir. 2005) (citation
omitted). An order is clearly erroneous if “the reviewing court, after assessing the evidence in its
entirety, is left with a definite and firm conviction that a mistake has been cominitted.” Krys v.

Lufthansa German Airlines, 119 F.3d 1515, 1523 (11th Cir. 1997). “In the absence of a legal error,
1
Case 4:20-cv-00114-O Document 474 Filed 02/11/20 Page 2of6 PagelD 8835

a district court may reverse only if there was an ‘abuse of discretion’ by the magistrate judge.”
S.E.C. v. Merkin, 283 F.R.D. 699, 700 (S.D. Fla. 2012) (citing Cooler & Gell v. Hartmarx Corp.,
496 U.S. 384, 401 (1990)). .

Applying these precepts, the Court concludes that Defendant has satisfied its burden’ to
establish clear error.

I. DISCUSSION

As noted previously, the Order under review offers two alternative justifications for
discounting the forum-selection clause at issue between the patties: (a) waiver: and (b) exceptional’
circumstances. These two grounds will be explored in turn.

A. Waiver
- To establish a litigation-based waiver (as distinct from a contract-based waiver, such as a

forum-selection clause), a party must point to “clear and unequivocal” conduct evincing an intent
to waive, See Snapper, Inc. v. Redan, 171 F.3d 1249, 1261 (11th Cir. 1999). In essence, Plaintiff's
argument is that Defendant, through its litigation conduct in this forum, has waived Plaintiff S
contractual forum waiver—a waiver of a waiver, so-to-speak. The Court is unconvinced that
Defendant’s litigation of this case pursuant to mandatory deadlines in a Scheduling Order and
federal procedural rules, coupled with mere passage of time—necessitated not by Defendant’s own
conduct—but the Court’s limited judicial resources, constitutes a “clear and unequivocal” desire
to waive terms of a contractual bargain.

It is true that motions to transfer are not typically resolved at this juncture in a litigation.
But this is not a typical litigation. This case has morphed from a simple contractual dispute over a
small sum of money, into an aggressively litigated potential class action with substantial damages.
The record in this case is voluminous. The case was stayed at the request of Defendant in 2017,
and again in 2018 by joint motion of the parties pursuant to a settlement that ultimately unraveled.
Meanwhile, Defendant’s initial motion to transfer (DE 117) was never addressed by the Court,
despite Defendant urging the Court to do so ina June 2018 status report (DE 154 (stating that “[a]

resolution of the motion is necessary’”)) and multiple times thereafter, due in part to judicial delay
Case 4:20-cv-00114-O Document 474 Filed 02/11/20 Page 30f 6 PagelD 8836

and the administrative closing of this case following the purported settlement between the parties,
and consequent administrative termination of the motion. (DE 212).

That the motion to transfer was filed after Defendant’s dismissal motion is of no
consequence in the unique circumstances present here, either. Although Judge Goodman places
significant emphasis on this fact, as Defendant points out, its motion to dismiss constituted an
attack on the Court’s subject-matter jurisdiction. A court should first consider its own jurisdiction
prior to resolving a transfer motion, and this maxim is implicit in § 1404(a), which provides that
the Court has the power to transfer “‘to any other district or division where [the matter] might have
been brought... .” 28 U.S.C. § 1404(a) (emphasis supplied); see also Levitt v. State of Md.
Deposit Ins. Fund Corp., 643 F. Supp. 1485, 1489 n.3 (E.D.N.Y. 1986) (“Federal courts must...
find the existence of subject-matter jurisdiction before they may entertain a motion to transfer.”’)
(citation omitted). Thus, the Court concludes that Defendant’s attempt to seek a ruling on its
dismissal motion is not inconsistent with, but—on the contrary, is part-and-parcel of, its procedural
attack.

This conclusion is fortified by the fact that the parties were negotiating a settlement in the
early stages of this case. The filing of a transfer motion during an active mediation would have
been counterproductive. A modest delay of filing that acts in furtherance of a negotiated resolution
should not be construed as a litigation waiver. See, e.g., 2215 Fifth St. Assocs., LP v. U-Haul Int'l,
Inc., 148 F. Supp. 2d 50, 56 (D.D.C. 2001) (“The Court disagrees with plaintiff's contention that
defendant has waived any objection to improper venue based on the forum selection clause by
taking part in this case and cooperating in settlement negotiations for six months without acting
on its objection.”).

B. Exceptional Circumstances

The Supreme Court has made clear that a valid forum-selection clause “should be given
controlling weight in all but the most exceptional cases.” Atl. Marine Constr. Co. v. United States
Dist. Court, S71 U.S. 49, 63 (2013). Given this command, the Court must give close scrutiny to

the Plaintiffs claims that exceptional circumstances defeat the strong presumption that the forum-
Case 4:20-cv-00114-O Document 474 Filed 02/11/20 Page 4of6 PagelD 8837

selection clause at issue here is effective.

The Court concludes that exceptional circumstances do not exist here. Stated simply, a
failed settlement, administrative closing, and judicial delay, are the primary reasons Defendant’s
transfer motion was not resolved earlier. It would be manifestly unfair to punish Defendant under
these circumstances. On the other hand, Plaintiff is not prejudiced by continuing to litigate this
case in a forum he expressly chose by contractual agreement. And no substantive issues have yet
been resolved, despite the age of this case. This matter is nowhere near trial-ready. (DE 437, 458).
No resources will have been wasted; a transfer will simply put the issues before a district judge in
the chosen forum. Moreover, public interest factors weigh heavily on the side of transfer. Court
congestion is one example. And local familiarity and expertise with American Airlines (given its
principal place of business), as well as applicable choice-of-law provisions, is another. See, e.g.,
Atl. Marine, 571 U.S. at 63 n. 6. Balanced against these interests, the age of this case alone is an
insufficiently compelling circumstance to justify a departure from the controlling weight usually
afforded a forum-selection clause. “When parties have contracted in advance to litigate disputes
in a particular forum, courts should not unnecessarily disrupt the parties’ settled expectations.” Jd.
at 66. The Court declines to do so here.

Furthermore, private-interest factors support transfer as well. The Court agrees with the
argument set forth in Defendant’s motion, (DE 438: 28-30), and accordingly concludes that even
absent a forum-selection clause, the convenience of a Northern District of Texas forum
substantially outweighs the Southern District of Florida. Plaintiff relegates his rebuttal to a
footnote, which does not convincingly address the convenience factors of §1404(a). (DE 450: 26
fn. 15).

Accordingly, the Magistrate-clearly erred in concluding exceptional circumstances warrant
the denial of transfer.

C. The Forum-Selection Clause is Enforceable
Magistrate Judge Goodman further suggested, but did not decide, that the forum-selection

clause at issue here is unenforceable. Accordingly, no deference is required on review of this issue.
Case 4:20-cv-00114-O Document 474 Filed 02/11/20 Page5of6 PagelD 8838

The Court concludes that the forum-selection clause is enforceable, and finds persuasive the
numerous authorities supplied by Defendant establishing that so-called “clickwrap” agreements or
- hybrid clickwrap-browserwrap agreements are both routine and enforceable. See Temple v. Best
Rate Holdings LLC, 360 F. Supp. 3d 1289, 1303 (M.D. Fla. Dec. 27 2018) (“Courts have enforced
‘hybrid’ browsewrap agreements—that is, browsewrap agreements that resemble clickwrap
agreements in that they require the user ‘to affirmatively acknowledge the agreement before
proceeding with use of the website.’”); see also Fteja v. Facebook, Inc., 841 F. Supp. 2d 829
(S.D.N.Y. 2012).

The distinguishing feature of the forum-selection clause here is that it is contained in a site
policy that is available through a hyperlink which is incorporated into terms and conditions that
Plaintiff expressly acknowledged and accepted. (ECF 117-1, and exhibits thereto). “Federal courts
have consistently enforced clauses contained in clickwrap agreements like the one at issue here,
where the agreement is ‘presented via a hyperlink to a page separate from the one containing the
box or button manifesting assent.’” Davis v. USA Nutra Labs, 303 F. Supp. 3d 1183, 1190-91
(D.N.M. Mar. 28, 2018) (quoting Bassett v. Elec. Arts Inc., 2015 U.S. Dist. LEXIS 36175
(E.D.N.Y. Feb. 9, 2015)).

. The hyperlink to the AAdvantage terms and conditions is conspicuously presented directly
above the button that a customer must click to log in. Above that, the user is notified that clicking
the button amounts to acceptance of the AAdvantage terms and conditions. Plaintiff admits that he
“was told that, by clicking a log-in button, he was assenting to the AAdvantage terms and
conditions.” (DE 420-1: 29). One of those terms and conditions expressly stated that “[b]y
accessing your AAdvantage account on AA.com, you agree to the AA.com site usage policy.”
(ECF 117-1: 9). The site usage policy is then available through a further hyperlink that appears
immediately beneath this language, in a separate paragraph, and emphasized in different color text.
(id.). That policy contains the forum-selection clause. (DE 117-1, Ex. B).

Although the Court can envision circumstances where a user interface is layered to the

point of being excessively cumbersome or confusing, the Court is satisfied that in this case, the

5
Case 4:20-cv-00114-O Document 474 Filed 02/11/20 Page 6of6 PagelD 8839

forum-selection clause is sufficiently akin to clickwrap or at minimum, a hybrid “browserwrap”
agreement, Since it was conspicuous and easily accessible to Plaintiff by clicking through a
hyperlink which is only one step removed from the terms and conditions that Defendant
acknowledged and accepted. Each link was conspicuous and provided reasonable notice. The site
usage policy is the internet equivalent of a contractual addendum or annex, and the Court finds it

1

to be enforceable.

WI. CONCLUSION

For the foregoing reasons, it is

ORDERED AND ADJUDGED that United States Magistrate Judge Goodman’s Order
Denying Transfer (DE 457) is REVERSED. This matter is accordingly TRANSFERRED to the
Northern District of Texas. The Clerk is directed to mark this case CLOSED.

DONE AND ORDERED in Chambers at Miami, Florida, this jO day of February, 2020.

Of MO

JOSE E. Oye)
UNITED STATES DISTRICT JUBGE
